Opinion by
Wright, J.,
This is a workmen’s compensation case. The Referee made an award for total disability. The Board dismissed an appeal by the employer and its insurance carrier. The Court of Common Pleas of Delaware County affirmed the decision of the Board, and entered judgment for the claimant. This appeal followed.
Willie Evans, Jr., the claimant, was employed by Atlantic Steel Castings Company as a laborer. On May 16, 1957, while in the course of his employment, claimant was struck in the rear of the head by the hook of a gantry crane. The compensation authorities made findings of fact that, as a result of this blow, the claimant suffered a cerebral concussion Avhich aggravated a previous epileptic condition, and that the claimant was totally disabled. The sole question involved, as stated by counsel for appellants, is whether there is competent evidence to support the finding of total disability. After a careful review of the record, we are all of the opinion that this question must be answered in the affirmative.
We will not burden this opinion with a summary of the testimony. It is detailed at length in the opinion of the Board. “The extent of physical disability is a complex factual matter dependent upon many variables, and the determination of this question is within the province of the compensation authorities ... as is also the question of the credibility of the witnesses and the weight of their testimony . . . Our function is to ascertain whether the Board’s findings of fact are supported by the record, and we must view the evidence in the light most favorable to the claimant who has the award”: Bobbouine v. Rex Shoe Co., 200 Pa. Superior Ct. 273. 188 A. 2d 848.
*242The foregoing excerpt from the Bobbouine case was quoted with approval in Symons v. National Electric Products, Inc., 414 Pa. 505, 200 A. 2d 871. In the Bobbouine case we considered and rejected a contention, similar to that of appellants in the case at bar, that the claimant was only partially disabled and did not fall within the classification of a nondescript. The Bobbouine case rules this appeal.
Judgment affirmed.